In view of Applicants’ remarks received December 17, 2021, all the previous rejections and/or objections are hereby withdrawn.

The terminal disclaimer filed on December 17, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patents 10245307 (‘307), 9480733 (‘733), 8124586 (‘586), 7064107 (‘107), 9757437 (‘437), 8716225 (‘225), 8188045 (‘045), 7235530 (‘530), 7153829 (‘829), 8034775 (‘775), 9114144 (‘144), and 7704949 (‘949) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claims 14-19, 30, 32, 37, 39, 45, 50-57 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marsha Tsay/Primary Examiner, Art Unit 1656